Title: From Benjamin Franklin to Joshua Babcock, 18 October 1763
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Sir
Newport, Tuesday Oct. 18. 1763
I hop’d to have had the Pleasure of being with you before this time, but various Remora’s have detain’d us in various Places. We are to set out this day, so as to lodge at Cases’ to night, and purpose to take a Bed under your hospitable Roof the Night, if not cast away among the dangerous Rocks of your Coast. My best Respects to Mrs. Babcock, &c. I am, Dear Friend, Yours affectionately
B Franklin
 Addressed: To / Doctor Babcock / Westerly / Free / B Franklin
